Siierwin, J.
In January, 1892, the plaintiff sued out an attachment against the property of the defendant, and caused the same to be levied upon a stock of cigars, tobacco, and smokers' articles. January 27, 1892, this stock was sold as perishable property, for the sum of one thousand nine hundred and fifty-one' dollars. March 3, 1892, the plaintiff obtained a judgment against the defendant for the sum of one thousand six hundred and eighty-four dollars and eight cents. On the fourth day of March, 1899, the sheriff, under the order of the court, paid to the clerk of the court the amount due on the plaintiff’s judgment, from the proceeds of the sale of the attached property, and there was paid over to plaintiff’s attorney the full amount of the judgment and prepaid costs. At the time of the lefy of the* attachment, and at the time of the sale thereunder, the plaintiff’s father held a chattel mortgage covering the stock sold. In August, 1892, he brought suit against the sheriff for the value thereof, and in March, 1893, recovered a judgment for the full amount. Two appeals were taken to this court in that case, the last of which was disposed of in January, 1897, and the judgment against the sheriff was thereupon paid. This application is to set aside the satisfaction of the judgment entered when the proceeds of the attachment sale were applied to its payment, and is based upon the ground that the value *745of the attached goods was recovered back by the defendant’s mortgagee, and that plaintiff’s judgment is in fact still unpaid. No one claims differently, but the defendant interposes numerous technical objections to the granting of the application. We see no merit in his various objections, and think the district court rightly set aside the satisfaction of the judgment. The order is appikmed.